Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-17-2007

Davis v. Comm PA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4027




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Davis v. Comm PA" (2007). 2007 Decisions. Paper 1271.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1271


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-167                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 06-4027
                                    ________________

                               FREDERICK JOHN DAVIS,
                                               Appellant
                                        vs.

                      COMMONWEALTH OF PENNSYLVANIA
                      ____________________________________

                     On Appeal From the United States District Court
                         For the Middle District of Pennsylvania
                                (D.C. Civ. No. 05-cv-02025)
                       District Judge: Honorable William J. Nealon
                     _______________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   March 22, 2007

                 Before: MCKEE, FUENTES and WEIS, Circuit Judges

                                (Filed:   April 17, 2007)



                                          OPINION



PER CURIAM.

              Frederick John Davis, proceeding pro se, appeals an order of the United

States District Court for the Middle District of Pennsylvania dismissing his civil rights

complaint. While awaiting trial on charges including first-degree murder, Davis filed a

complaint in the District Court asserting a claim under 42 U.S.C. § 1983 against the
Commonwealth of Pennsylvania. He alleges in the complaint that the Commonwealth

fabricated evidence against him, and he requests monetary and injunctive relief. The

District Court granted the Commonwealth’s motion to dismiss the complaint, and Davis

now appeals.1 Because Davis is proceeding in forma pauperis, we must dismiss the

appeal if it lacks an arguable factual or legal basis. 28 U.S.C. § 1915(e)(2)(B); Neitzke v.

Williams, 490 U.S. 319, 325 (1989).

              We agree with the District Court that the Commonwealth is not a proper

defendant in an action under § 1983, see Will v. Michigan Dep’t of State Police, 491 U.S.
58, 71 (1989), and the suit is barred by the Eleventh Amendment, see Laskaris v.

Thornburgh, 661 F.2d 23, 25 (3d Cir. 1981). Because Davis does not allege misconduct

by any person amenable to suit under § 1983, the District Court did not need to afford

Davis an opportunity to amend his complaint prior to granting the Commonwealth’s

motion to dismiss. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir.

2002) (noting that leave to amend may be denied on futility grounds).

              Accordingly, we will dismiss the appeal under 28 U.S.C. § 1915(e)(2)(B).

The motions for waiver of fees and for oral argument by video conference are denied.




   1
    A jury convicted Davis of the murder charge shortly after he filed this appeal. See
Commonwealth v. Davis, Court of Common Pleas of Monroe County, Pennsylvania,
docket number CP-45-CR-0000651-2005. To the extent that Davis’ claim implies the
invalidity of his conviction, it is barred by Heck v. Humphrey, 512 U.S. 477, 486-87
(1994).

                                             2